 
 
I 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 1464 
 
AN ACT 
To express the sense of Congress regarding North Korean children and children of one North Korean parent and to require the Department of State regularly to brief appropriate congressional committees on efforts to advocate for and develop a strategy to provide assistance in the best interest of these children. 
 
 
1.Short titleThis Act may be cited as the North Korean Child Welfare Act of 2012. 
2.Sense of congressIt is the sense of Congress that— 
(1)hundreds of thousands of North Korean children suffer from malnutrition in North Korea, and North Korean children or children of one North Korean parent who are living outside of North Korea may face statelessness in neighboring countries; and 
(2)the Secretary of State should advocate for the best interests of these children, including, when possible, facilitating immediate protection for those living outside North Korea through family reunification or, if appropriate and eligible in individual cases, domestic or international adoption. 
3.DefinitionsIn this Act: 
(1)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives. 
(2)Hague countryThe term Hague country means a country where the Convention on Protection of Children and Cooperation in Respect of Intercountry Adoption, done at The Hague May 29, 1993, has entered into force and is fully implemented. 
(3)Non-hague countryThe term non-Hague country means a country where the Convention on Protection of Children and Cooperation in Respect of Intercountry Adoption, done at The Hague May 29, 1993, has not entered into force. 
4.Briefings on the welfare of north korean children 
(a)In generalThe Secretary of State shall designate a representative to regularly brief the appropriate congressional committees in an unclassified setting on United States Government efforts to advocate for the best interests of North Korean children and children of one North Korean parent, including efforts to address, when appropriate, the adoption of such children living outside North Korea without parental care. 
(b)ContentsThe Secretary’s designee shall be prepared to address in each briefing the following topics: 
(1)The analysis of the Department of State of the challenges facing North Korean children residing outside North Korea and challenges facing children of one North Korean parent in other countries who are fleeing persecution or are living as de jure or de facto stateless persons. 
(2)Department of State efforts to advocate for the best interest of North Korean children residing outside North Korea or children of one North Korean parent living in other countries who are fleeing persecution or are living as de jure or de facto stateless persons, including, when possible, efforts to address the immediate care and family reunification of these children, and, in individual cases where appropriate, the adoption of eligible North Korean children living outside North Korea and children of one North Korean parent living outside North Korea. 
(3)Department of State efforts to develop a comprehensive strategy to address challenges that United States citizens would encounter in attempting to adopt, via intercountry adoption, North Korean-origin children residing in other countries or children of one North Korean parent residing outside North Korea who are fleeing persecution or are living as de jure or de facto stateless persons, including efforts to overcome the complexities involved in determining jurisdiction for best interest determinations and adoption processing, if appropriate, of those who habitually reside in a Hague country or a non-Hague country. 
(4)Department of State diplomatic efforts to encourage countries in which North Korean children or children of one North Korean parent are fleeing persecution or reside as de jure or de facto stateless persons to resolve issues of statelessness of North Koreans residing in that country. 
(5)Department of State efforts to work with the Government of the Republic of Korea to establish pilot programs that identify, provide for the immediate care of, and assist in the family reunification of North Korean children and children of one North Korean parent living within South Korea and other countries who are fleeing persecution or are living as de jure or de facto stateless persons. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
